DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-28 are pending in this case. Claims 1-3, 9-11, 15, 17-19, 21, 27, 28, are currently amended. No claims are currently added. No claims are currently cancelled.

Claims 1-28 are pending and allowed in the application.

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9842314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 12, filed 10/13/2020, with respect to the claim objections have been fully considered and are persuasive. The examiner has withdrawn the objection in view of the claim amendments. 

Applicant’s arguments, see page 12, filed 10/13/2020, with respect to the previous 112(b) rejections due to antecedent basis issues have been fully considered and are persuasive. The examiner has withdrawn the rejections in view of the claim amendments.

Applicant’s arguments, see page 12-13, filed 10/13/2020, with respect to the previous 101 rejections have been fully considered and are persuasive. The examiner has withdrawn the rejections in view of the claim amendments. 

Reasons for Allowance
The claims are directed to a practical implementation of the abstract idea of using data related to various types of traits to output a candidates suitability for a job position which is performed in a non-conventional and non-generic way, even though the steps use well-known components (i.e. computer, graphical display, a server, a memory, a computer readable medium) the claims are viewed as significantly more. The automation of the candidate screening process can be accomplished using the different types of traits measured from a series of computerized tasks in a recruiting game based on the manipulation of graphical visual objects, and correlating those measured traits to generate a model, the claimed invention has the end goal of optimizing the recruiting process in an efficient objective manner by using the computerized tasks and reference model as claimed to find and match suitable candidates for recruitment. This specific method and systems of resources cannot be said, to have been conventional or generic and provides a specific improvement over prior systems, therefore the claims are viewed as eligible subject matter.

The following is an examiner's statement of reasons for allowance: the closest prior art Goldman (US 20130216986 A1), Reinerman-Jones (US 20130260357 A1), Tara White's “Test-Retest Characteristics of the Balloon Analogue Risk Task (BART)”, Bonmassar (US 20130290207 A1) either individually or in combination fail to teach or fairly suggest the claimed invention as described below.


The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683